PD-0721 -1 5


                                                                 ~7Zh /5
                                           IN   THE


                           COURT   OF    CRIMINAL         APPEALS
                                                                                   ORIGINAL
                                         OF     TEXAS




                  Ronnie   Decourtland           Bass     Jr.,   Appellant
                                                                             COURT OF CRIMINAL APPEALS

                               THE    STATE         OF   TEXAS
                                                                                   AUG 2 7 2015

                                                                             Abel Acosta, Clerk
Petition   in   Cause#     F11-26B^3-N

From   the 195th    Judicial    District            Court of     Dallas   County,     Texas,

and Appeal No.      05-13-0051B-CR
                                                                                    FILED IN
From the   Court of Appeals          for      the                         COURT OF CRIMINAL APPEALS
Fifth Court of Appeals District of Texas                                                   2? 20kS

                                                                               Abel Acosta, Clerk
                    PETITION       FOR   DISCRETIONARY           REVIEW




ORAL   ARGUMENT    REQUESTED

                                                                           Ronnie      Bass


                                                                           #1 B4B1 1 1


                                                                           Robertson         Unit


                                                                           12071      FM    3522


                                                                           Abilene,         TX     79601




                                                                           PRO   SE
                          Identity of       Parties    and   Counsel

V




1.   Appellant:          Ronnie    Bass,   #1848111;    Robertson Unit,         12071   FM 3522

     Abilene,       TX     79601

2.   Trial       Counsel:                                6116    N    Central   Expressway

     Rick       Harrison,    SBN:    09119510            Suite       500

     Amanda Branan,          SBN:    24081617            Dallas,       TX   75206

3.   Appellate          Counsel:

     Kathleen       A.    Walsh,    SBN:    20802200

     Dallas County Public Defender's Office

r7:: v, Frank Crowley Courts Building

     133    N    Riverfront       Blvd,    LB2

     Dallas,       TX     75207




4.   State's       Trial    Counsel

     Brandi       Mitchell,       SBN:    unavailable

     Messina Madson,              SBN:    24038123

5.   State's Appellate             Counsel

     Craig Watkins,          SBN:    unavailable

     Dallas County District Attorney's Office

     Frank Crouley Courts Building

     133    N    Riverfront       Blvd,    LB-19

     Dallas,       TX     75207




                                                 li
                                     Table    of   Contents




Identies      of     Parties   and    Counsel...                 11



Table    of   Contents...                                       iii


Index    of   Authorities...                                     iv


Statement       Regarding      Oral    Argument...               .1


Statement       of   the   Case...                               .1


Statement       of    Procedural      History...                 .1


Ground    for      Review...                                     .2




                                     GROUND    FOR   REVIEW


       The Court of Appeals erred when it held the illegal siezure of

petitioner's cell phone was harmless because the text dialog that

was entered was never actually introduced by the other parties

cell    phones.




Argument. . .                                                   2-5


Prayer for Relief...                                            . .5


Certificate          of   Service                               . .6

                                                                . .7
Appendix . . .




                                               in
                                 Index   of   Authorities




                                     Constitution


U.   S.   Const.    Amend.   4


                                          Rules


Texas     Rules    of Appellate Procedure 44.2(a)



                                          Cases


Hernandez v. State,          60 S.W.3d 106 (Tex Crim App          2001).

Riley v. California, 134 S. Ct. 2473 (2014)...

State v. Granville,          423 SU3d 399 (Tex Crim App          2014)




                                              iv
TO THE COURT OF               CRIMINAL ;APPEALS           OF   TEXAS:



       Ronnie         Bass    petitions      the    Honorable         Court to      review      the    judge

ment       affirming         his    conviction      for    Capitol      Murder      in      Cause   No.    F11-

26843-N


                             Statement       Regarding         Oral   Argument

       The       Appellant,         Ronnie   Bass,    requests oral              argument before the

Court       of Criminal            Appeals   of Texas,         because      oral    argument will

assist          the   Court    in    determining      whether         the   Court      of    Appeals      erred

when       it    determined         the   illegal    seizure      of    petitioner's           cellphone

was    a    harmless         error    that   didn't       contribute        to   his     conviction.




                                      Statement      of    the    Case


       A jury convicted Ronnie Bass of Capitol Murder of a child under

six years of age,                  punishment was         assessed at life imprisonment.

In a single issue,                  Bass argued in the           5th Court of Appeals that the

trial court erred by admitting text messages from his cellphone be

cause the messages were illegally obtained.                                  The    Court of Appeals

ultimately rejected his point of error and affirmed his conviction

and sentence on May 28th,                    2015 in an opinion not designated for

publication.




                              Statement of          Procedural        History

       A three-justice panel of the Court of Appeals rendered it's

opinion on May 28th, 2015.                     Bass v. State 05-13-00518-CR (Tex App
Dallas May 28th, 2015, pet. filed)(Mem op, not designated for pub

lication).             No motion for rehearing was filed by Appellant.                                    A

timely motion for extension of time to file a PDR was filed and
granted by this court, extending his time to file to August. 28th,

201 5.




                                                     (1)
                                    Ground       for    Review


       The   Court of     Appeals        erred    when it held         the illegal          seizure of

petitioner's        cell phone was harmless               because       the    text dialog that

was    entered     was   never     actually       introduced by         the    other    parties

cellphones .

                                               Argument

       Appellant     Ronnie      Bass was        charged by      indictment of Capitol

Murder.       At   trial,    the    state      sought to       admit    cellphone       records      in

cluding      the   content    of text messages            obtained       from       Bass'   cell    phone

service      provider,      Metro       PCS.     At   trial,    numerous       evidentiary object

ions    to   the   admission       of    the   records    from    Metro       PCS    were   made.


Fallowing      a hearing outside the presence of                       the    jury in which         the

police officer who obtained the records testified,                                  the trial court

denied Bass'        objections.           Subsequently the officer testified before

the    jury and the       Metro PCS records were admitted over objection.

       On appeal he argued that the police violated his 4th                                  Amendment

Constitutional Right by not obtaining a ;;w grrant for the contents

of his cell phone.            The Court of Appeals in it's opinion failed to

review the illegality of this seizure, but instead held that pur

suant to Texas Rules of Appellate Procedure (TRAP) 44.2(a) any

error the      trial court may have committed was                       harmless.           Hernandez-

v. State, 60 S.W.3d 106 (Tex Crim App 2001).



                            REASONS        FOR   GRANTING      REVIEW



       The Court of Appeals affirmed the denial of Appellant's Motion

to Suppress, holding that the cellphone records obtained from

Ronnie Bass (through iMetro PCS) were cumulative of the text mess
ages obtained from the phones of the victim and co-actor, which

were admitted and read to the jury.                       This finding never considered


                                                  (2)
,that the      state never             formally          admitted the            victim      and co-actors

exhibits       formally          into       evidence          or   to    publish       them.       Nor    did it

consider       thta       the    state       never       validated         if    the    text messages            that

were    read       were    from       new    sources.


       THE    STATE       NEVER       VALIDATED          IF    THE      TEXT    MESSAGES       ENTERED      AT    TRIAL


WERE    ACTUALLY          FROM    NEW       SOURCES,          THUS      HIS 4TH      AMENDMENT       RIGHT       WAS

STILL    VIOLATED.


       When    the    state       referred          to    State's         Exhibit       86   and    87,    it recog

nized that it petitioned the court for orders to obtain the cell

phone records for both                      Decia    Hartfield and               Georgina Bolin's            phone

records,       but it never explicitly clarified if Exhibits 86 and B7

are    Hartfield or             Bolin's       text messages.                   The   Court of       Appeals       is

apparently basing that Exhibits 86 & 87 were from the cell phones

of    Hartfield and Bolin's phone from the prosecutor's question to

the testifying Detective Took prior to reading them.

       Vol.    5,    page       22:

              Q. (By Ms. Mitchell)                   And, Detective you also did petitions

              for Court orders to obtain cellphone records for both Decia

              Hartfield and Georgina Bolin's phone records?

              A.     Yes,       I did.

              Q.     And you based this off their telephone numbers that

              you got from the call-in sheet of Ronnie Bass' texts is

              that    correct?


              A.     Correct.


       When the state questioned the detective about states exhibits

 B6 and 87 it never validated where these texts'- sources came from

 and more importantly the state never asked the court to formally

 admit them or designate them to be published.                                          Because of this the

 record should assume that these were Bass'                                      text messages from his

 own   cell    phone.


                                                          (3)
      IT    CAN    BE   ASSUMED      THE    TEXT   MESSAGES     ONLY      CAME    FROM    BASS'    CELL


PHONE      BECAUSE      IF   NEW   SOURCES     WERE       ENTERED   THEY    WOULD    HAVE    BEEN


CONSIDERED         HEARSAY     DUE    TO    THEY    WERE    NEVER   SELF-AUTHENTICATED.


      Again,       the only evidence of the                 phone records offered into the

record      were    Ronnie     Bass'       where   an     individual      from    Metro    PCS    came


and testified to             their    authenticity          under   the    Hearsay exception

Texas      Rule    of Evidence        803(b)       Records    of Regular         Conducted       Activity,

No   where    in    the record is           there any new source for text messages

coming from Hartfield and/or Bolin's cellphones.                                  If they were thus

truly new sources under Tex. R.                      Evid 902(10),         the custodian of rec

ords from a new phone provider would have had                              to take the       stand or

have had to make an affidavit pertaining to them.                                  Because there is

nothing in the Clerks Record indicating evidence of the same or any

given testimony on the matter,                      it should be clear that the phone

records entered were solely from Bass'                         phone.

      The most notable distinguishing factor concerning this issue is

that the state never argued this harm analysis factor in it's own

brief.       If the phone records were thus truly new sources the state

would have given the Court of Appeals adequate briefing on this
matter.       The Court of Appeals over-stepped it's bounds by defin

itively holding Bass' text messages were admitted by a new source.

As the argument above shows Exhibits 86 & 87 were never admitted
to be published in the record and the state never indicated they
were from a new source when questioning Detective Took about it.

      If the Court of Appeals would not have held Mr. Bass' text
messages were coming from a new source other than his cellphone
this potential illegal search and seizure claim would have argu
able merit.             As put forth in his original briefing in the Court of
Appeals,          a warrant was req uired               to obtain the contents of his


                                                    (4)
cell phone.         State v. Branville,               423 S.W.3d 399       (Tex Crim App             2014),

Riley v. California,              134 S. Ct. 2473 (2014).           Because the police

did not have a warrant at the time they obtained the records from

Metro PCS,        and because the messages were illegally obtained the

trial court erred in              admitting them.          If the trial court would not

have allowed them to go before the                      jury,    their is more than a reason

able   doubt      the    jury would not have            convicted him.           Without          the    text

messages,        their    was    concrete    evidence      that       Ronnie    Bass    did       not    com

mit murder,        but that Georgina            Boland    did.        Ronnie    Bass    had       no    DNA

on   the   revolver       that    shot the      deceased,       nor    was   there     any    gunpowder

residue     on    his    hands,    glasses,      or    clothes    the    state    said       he    ware.

Because     DNA    evidence       on   the revolver       directly       linked Georgina                Boland

to the crime,           Ronnie Bass had more than a reasonable chance of                                 being

acquitted of the underlying text messages hadn't been admitted (Vol.

5,   pg . 66) .




                                       Prayer   for    Relief

       For the reasons herein alleged,                   the Court Of          Appeals       erred in

overruling this           point of error in Appeal No. 05-13-00518-CR.

Therefore,        Appellant prays this Honorable Court grant this petition,

order briefing,           and upon reviewing the judgement entered below,                                 re

verse the judgement of the Court of Appeals and remand this case

to the Court of Appeals for review consistent with this Court's

holding

                                                 Respectfully submitted,



                                                  (W 3>4W^"
                                                  Ronnie Bass, 1848111
                                                  Robertson Unit

                                                 12071   FM 3522

                                                 Abilene, TX       79601

                                                 (5)
                                   Certificate of Service




       I HEREBY CERTIFY that,             pursuant to        Rules    9.5 and 6B.11       of    the

Texas      Rules of Appellate        Procedure,         a true and correct          copy of

the    above foregoing petition for discretionary review has                             been

sent by first class           mail   to    the    state     prosecuting       attorney    at

P.    0.   Box 13046,      Austin,   TX,    78711,      and the      Dallas    County    DA,

Craig      Watkins   at,    133   N Riverfront         Blvd,   LB-19,    Dallas,    TX    75207,

on this the          (I       day of August, 2015.


                                                  Pus^i-JU^'
                                                 Ronnie     Bass,    1848111

                                                 Pro   Se




                                                 (6)
                                    APPENDIX-

      Opinion   of the   Court of   Appeals   for   the    Fifth     Court    of    Appeals

District   of   Texas,   Ronnie   Decourtland   Bass      Jr   v.   State    of    Texas,

No.   05-13-00518-CR (Tex App Dallas,         May 28th,        2015,   pet filed)

(Memorandum Opinion not designated for publication.)




                                      (7)
AFFIRMED; Opinion Filed May 28, 2015.




                                                                In The

                                          Court of Appeals
                                   mtti\ Sltstrict of ulexas at Dallas
                                                      No. 05-13-00518-CR

                              RONNIE DECOURTLAND BASS, JR., Appellant
                                                                    V.
                                          THE STATE OF TEXAS, Appellee

                               On Appeal from the 195th Judicial District Court
                                                     Dallas County, Texas
                                         Trial Court Cause No. F11-26843-N


                                        MEMORANDUM OPINION
                                   Before Justices Fillmore, Stoddart, and Whitehill1
                                              Opinion by Justice Stoddart
          A jury convicted Ronnie Decourtland Bass, Jr. of capital murder of a child under six

years of age.2 Punishment was assessed at life imprisonment. In a single issue, Bass argues the
trial court erred by admitting text messages from his cell phone because the messages were

illegallyobtained. We affirm the trial court's judgment.

          At trial, the State sought to admit cell phone records, including the content of text

messages, obtained from Bass's cell phone service provider, MetroPCS. The text messages were
incriminating for Bass and showed Bass communicated with the victim immediately before the
murder and with his co-actor immediately before and after the murder. At trial, Bass lodged


     1Justice Bill Whitehill succeeded Justice Kerry FitzGerald, retired. Justice Whitehill has read the briefs and reviewed the record and now
serves as a member of the panel.

     2Bass also was convicted of murder in a separate cause number. That conviction isnot before usinthis appeal.
numerous evidentiary objections to the admission of the records from MetroPCS. Following a

hearing outside the presence of the jury in which the police officer who obtained the records

testified, the trial court denied Bass's objections. Subsequently the officer testified before the

jury and the MetroPCS records were admitted over objection.

         Bass argues a warrant was required to obtain the contents of his cell phone, specifically

text messages, the police did not have a warrant at the time they obtained the records from

MetroPCS, and, because the messages were illegally obtained, the trial court erred by admitting

them. In his brief on appeal, Bass does not argue he was harmed by the trial court's alleged

error.



         If we assume Bass preserved his sole issue and the trial court abused its discretion by

admitting the records from MetroPCS, we conclude Bass did not suffer harm from the alleged

error because the same content from the text messages was obtained from phones belonging to

other people and was admitted before the jury. See Cameron v. State, 241 S.W.3d 15, 19 (Tex.

Crim. App. 2007) (review trial court's decision to admit evidence for abuse of discretion); see

also Tex. R. App. P. 44.2(a).

         The admission of evidence obtained in violation of the Fourth Amendment is subject to a

constitutional harm analysis pursuant to rule 44.2(a). See Hernandez v. State, 60 S.W.3d 106,

106 (Tex. Crim. App. 2001); see also Tex. R. App. P. 44.2(a). For constitutional errors, we
"must reverse a judgment of conviction or punishment unless [we] determine[] beyond a
reasonable doubt that the error did not contribute to the conviction or punishment." Tex. R. App.

P. 44.2(a). When conducting a rule 44.2(a) harm analysis, our primary question is whether there
is a reasonable possibility or likelihood the error might have contributed to the conviction. Rubio

v. State, 241 S.W.3d 1, 3 (Tex. Crim. App. 2007); Mosley v. State, 983 S.W.2d 249, 259 (Tex.

Crim. App. 1998) (op. on reh'g). This requires us to assess the likelihood the error was a

                                                 -2-
contributing factor in the jury's deliberations and decision. Langham v. State, 305 S.W.3d 568,

582 (Tex. Crim. App. 2010) (quoting Scott v. State, 227 S.W.3d 670, 690 (Tex. Crim. App.

2007)). We do not focus on the propriety of the jury's verdict. Id. Nor does our analysis turn on

whether the jury's verdict was supported by the evidence. Id. Instead, the question is whether

the alleged constitutional error adversely affected the integrity of the process leading to the

conviction. Id.


       Here, after considering the record in this case, we conclude Bass was not harmed by the

admission of the MetroPCS records. The State's admitted exhibits also included text messages

from the victim's and the co-actor's phones, which showed the same text messages as did the

records from MetroPCS. However, because of the format of the text messages from the victim's

and co-actor's phones, the conversation strings were easier to read and understand than were the

records obtained from MetroPCS.       Additionally, after the text messages were admitted, the

prosecutor and investigating officer read incriminating portions of the text messages from the

victim's and co-actor's phones to the jury.

       Although Bass's counsel objected to the text messages obtained from the other phones,

Bass has not complained about the admission of those texts on appeal. Bass lacked standing to

complain about any Fourth Amendment issues relating to the text messages retrieved from the

victim's and the co-actor's phones either at the trial court or on appeal. There is no evidence

Bass had a reasonable expectation of privacy in cell phones belonging to other people. See

Kothe v. State, 152 S.W.3d 54, 59 (Tex. Crim. App. 2004); Anderson v. State, No. 05-11-00259-

CR, 2013 WL 1819979, at *11 (Tex. App.—Dallas Apr. 30, 2013, no pet.) (not designated for

publication) (appellant lacked standing to complain about acquisition of co-defendants' records
from phone company because he lacked privacy interest in records); Contreras v. State, No. 02-

11-00242-CR, 2012 WL 3737714, *3 (Tex. App.—Fort Worth Aug. 30, 2012, pet. ref d) (mem.

                                               -3-
op., not designated for publication) (appellant lacked standing to complain about seizure of

phone belonging to another person).

       The evidence about which Bass complains, the records obtained from MetroPCS, was

cumulative of the text messages obtained from the phones of the victim and co-actor, which were

admitted and read to the jury. Any error by the trial court in admitting Bass's phone records

would not have adversely affected the integrity of the jury's deliberations or contributed to his

conviction. The jury received the same evidence from the phones of other people—-albeit in a

different, more accessible format. From this record, we conclude beyond a reasonable doubt that

the admission of the records from MetroPCS did not contribute to Bass's conviction.          We

overrule Bass's sole issue.

       We affirm the trial court's judgment.




                                                     /Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE


Do Not Publish
Tex. R. App. P. 47.2(b)
130518F.U05




                                               -4-